Case: 17-20068       Document: 00514529251         Page: 1     Date Filed: 06/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                     No. 17-20068                                  FILED
                                   Summary Calendar                            June 26, 2018
                                                                              Lyle W. Cayce
                                                                                   Clerk
LIA SAMIRA ST. JUNIUS,

                                                  Petitioner - Appellant

v.

MARNE BOYLE, Warden, Federal Prison Camp Bryan,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1210


Before BARKSDALE, OWEN, and WILLETT, Circuit Judges.
PER CURIAM: *
       Lia Samira St. Junius, federal prisoner # 80180-279 and proceeding pro
se, challenges the district court’s dismissing, as time barred, her 28 U.S.C.
§ 2241 petition for habeas corpus.
       “In an appeal from the denial of habeas relief, this court reviews a
district court’s findings of fact for clear error and issues of law de novo.” Wilson
v. Roy, 643 F.3d 433, 434 (5th Cir. 2011) (internal quotation omitted). Along


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-20068    Document: 00514529251     Page: 2   Date Filed: 06/26/2018


                                 No. 17-20068

that line, we “may affirm the denial of habeas relief on any ground supported
by the record”. Scott v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000).
      “A writ of habeas corpus pursuant to 28 U.S.C. § 2241 and a motion to
vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 are
distinct mechanisms for seeking post-conviction relief.” Pack v. Yusuff, 218
F.3d 448, 451 (5th Cir. 2000). Section 2255 is “the primary means of collateral
attack on a federal sentence”; and, as a general rule, a federal prisoner who
seeks to collaterally challenge the legality of her sentence must file a § 2255
motion in the sentencing court. Id. (internal quotations omitted). But, under
§ 2255(e), the “savings clause”, the prisoner may attack the legality of her
sentence in a § 2241 petition if she establishes a § 2255 remedy is “inadequate
or ineffective”. Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir.
2001). “The petitioner bears the burden of demonstrating that the section 2255
remedy is inadequate or ineffective.” Pack, 218 F.3d at 452.
      St. Junius contends her claim satisfies the savings clause, pursuant to
Persaud v. United States, 134 S. Ct. 1023 (2014). Persaud, however, was not a
substantive decision and, therefore, St. Junius does not meet her burden of
showing § 2255 relief was inadequate or ineffective. Robinson v. United States,
812 F.3d 476, 477 (5th Cir. 2016) (“Persaud was not a substantive decision and,
therefore, does not support [petitioner’s] contention that the particular
sentencing errors he complains of are amenable to § 2241 relief in this case.”).
      AFFIRMED.




                                       2